In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1790 
THE JOHN K. MACIVER INSTITUTE FOR PUBLIC POLICY, INC., 
                                        Plaintiff‐Appellant, 

                                  v. 

FRANCIS D. SCHMITZ, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
           No. 3:16‐cv‐539 — William M. Conley, Judge. 
                     ____________________ 

   ARGUED NOVEMBER 8, 2017 — DECIDED MARCH 21, 2018 
               ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    WOOD, Chief Judge. This appeal requires us once again to 
delve into the intricacies of the Wisconsin “John Doe proceed‐
ing,” a unique creature of Wisconsin law with some similari‐
ties to a grand jury investigation. A putative class of individ‐
uals and entities assert that they were swept up in a John Doe 
investigation  that  ran  roughshod  over  their  federal  rights. 
They sued the members of Wisconsin’s (former) Government 
2                                                      No. 17‐1790 

Accountability Board and the Milwaukee County District At‐
torney’s  Office,  complaining  about  actions  the  defendants 
took  between  2012  and  2014  in  connection  with  a  multi‐
county John Doe proceeding. The investigation had focused 
on suspected illegal campaign coordination between certain 
issue‐advocacy  groups  and  a  candidate  for  elected  office. 
Plaintiff,  the  John  K.  MacIver  Institute  for  Public  Policy 
(“MacIver”), is one of those advocacy groups. The defendants 
obtained search warrants from the state judge presiding over 
the  John  Doe  proceeding  for  MacIver’s  electronic  records; 
they  then  executed  those  warrants  through  internet  service 
providers without giving notice to MacIver. 
    MacIver filed suit in the federal district court for the West‐
ern District of Wisconsin, alleging  that the defendants’  con‐
duct  violated  the  Stored  Communications  Act  (“SCA”),  18 
U.S.C. §§ 2703(a)–(c), 2711(3). MacIver seeks damages, a pre‐
liminary injunction, and the return of its seized property. The 
district  court  dismissed  the  complaint  and  MacIver  has  ap‐
pealed. Although the  parties have briefed a wide variety of 
issues relating to the SCA and the John Doe process, we con‐
clude that we need reach only one of them: the SCA’s good‐
faith defense. We conclude that the defendants are entitled to 
this defense and thus affirm the judgment of the district court. 
                                 I 
                                 A 
     John  Doe  proceedings  “have  been  in  use  in  Wisconsin 
since its days as a territory.” State ex rel. Two Unnamed Peti‐
tioners v. Peterson, 363 Wis. 2d 1, 67 (2015), decision clarified on 
denial of reconsideration sub nom. State ex rel. Three Unnamed Pe‐
titioners v. Peterson, 365 Wis. 2d 351 (2015). Noting that it is a 
No. 17‐1790                                                       3

unique device now codified under Wisconsin Statute § 968.26, 
this court “ha[s] likened John Doe proceedings to grand jury 
investigations,” except that they are conducted under the su‐
pervision of a judge, not the grand jury. See Archer v. Chisholm, 
870  F.3d  603,  613  (7th  Cir.  2017).  A  John  Doe  proceeding 
“serves two important purposes.” Peterson, 363 Wis. 2d at 67. 
It is both “an investigatory tool used to ascertain whether a 
crime  has  been  committed”  and  a  special  procedure  “de‐
signed  to  protect  innocent  citizens  from  frivolous  and 
groundless prosecutions.” Id. (quoting State ex rel. Reimann v. 
Cir. Ct. for Dane Cnty., 214 Wis. 2d 605, 621 (1997)). 
    “John Doe proceedings are conducted through the author‐
ity of the presiding judge,” In re Doe Petition, 310 Wis. 2d 342, 
359 (2008), opinion modified on denial of reconsideration sub nom. 
In re Doe, 314 Wis. 2d 67 (2008), whose duty it is to determine, 
upon consideration of evidence collected during the proceed‐
ing,  whether  probable  cause  exists  to  issue  a  criminal  com‐
plaint. See State v. Washington, 83 Wis. 2d 808, 821 (1978). A 
John Doe judge “serves an essentially judicial function.” Id. at 
823. Importantly, “[t]he John Doe judge does not act as ‘chief 
investigator’ or as a mere arm of the prosecutor. Rather, the 
John Doe judge serves as a check on the prosecutor and on the 
complainant to ensure that the subject(s) of the investigation 
receive(s) due process of law.” Peterson, 363 Wis. 2d at 69 (ci‐
tation omitted). At the conclusion of the proceeding, the judge 
determines whether probable cause exists; if it does, the judge 
may order a written criminal complaint. Id. at 68. 
   Although the rules have since changed significantly, at the 
time relevant to this case a judge overseeing a John Doe pro‐
ceeding  could  subpoena  witnesses,  take  testimony  under 
oath, and, most relevant here, issue search warrants. Wis. Stat. 
4                                                     No. 17‐1790 

§ 968.26(2)(c) (2009), amended by 2015 Wis. Act 64 (eff. Oct. 25, 
2015) (granting authority to subpoena witnesses and take tes‐
timony);  State  v.  Cummings,  199  Wis.  2d  721,  733–35  (1996) 
(discussing authority to issue search warrants). Additionally, 
some or all of the proceeding could be conducted in secret, so 
that the subjects of the investigation would be unaware of it. 
Wis. Stat. § 968.26(3) (2009), amended by 2015 Wis. Act 64 (eff. 
Oct. 25, 2015). 
                                B 
    MacIver is a Wisconsin‐based conservative non‐profit or‐
ganization. As noted above, the defendants all worked either 
for  the  Wisconsin  Government  Accountability  Board  (“the 
Board”), an entity that now has been disbanded, or the Mil‐
waukee County District Attorney. Francis Schmitz was a spe‐
cial  investigator  for  the  Board.  Kevin  Kennedy  was  the 
Board’s Director and General Counsel, and Jonathan Becker 
served as Administrator of its Ethics and Accountability Di‐
vision. Shane Falk was a Staff Attorney with the Board. John 
Chisholm  was  the  Milwaukee  County  District  Attorney. 
Bruce  Landgraf  and  David  Robles  were  Milwaukee  County 
Assistant District Attorneys. Finally, Robert Stelter was an in‐
vestigator for the Milwaukee County District Attorney’s Of‐
fice.  
    On  August  10,  2012,  Robles  petitioned  the  Milwaukee 
County Circuit Court to commence a John Doe proceeding to 
investigate alleged campaign‐finance violations. The petition, 
anticipating  that  sensitive  documents  would  be  sought  and 
collected, requested a secrecy order. On August 23, the chief 
judge  of  the  circuit  court  assigned  and  forwarded  the  John 
Doe  petition to Reserve Circuit Court Judge  Barbara Kluka. 
No. 17‐1790                                                         5

On September 5, Judge Kluka was appointed by the Chief Jus‐
tice of Wisconsin to preside over the John Doe proceeding in 
Milwaukee  County,  a  step  that  was  necessary  because  she 
was a reserve judge. Judge Kluka authorized the commence‐
ment of the proceeding and entered the requested secrecy or‐
der. In July and August of 2013, the investigation expanded 
into Columbia, Iowa,  Dodge, and  Dane counties,  leading to 
the Chief Justice’s appointment of Schmitz as special prosecu‐
tor for the entire investigation. 
    While  presiding  over  the  John  Doe  proceedings,  Judge 
Kluka issued search warrants for electronic records of Mac‐
Iver and other advocacy groups. MacIver alleges that in the 
end  the  investigators  seized  nearly  five  years’  worth  of  its 
stored  electronic  communications.  The  secrecy  orders  had 
their intended effect: MacIver was not notified when the war‐
rants were executed.  
    The recipients of the subpoenas, however, obviously knew 
that  something  was  afoot.  Some  of  them  filed  motions  to 
quash their subpoenas in October 2013. Because of a conflict 
of interest (unspecified), Judge Kluka recused herself from the 
proceedings, which were reassigned to Judge Gregory Peter‐
son. On January 10, 2014, Judge Peterson granted the motions 
to  quash.  He  concluded  that  the  targets  had  done  nothing 
wrong,  as  Wisconsin  law  did  not  prohibit  coordination  be‐
tween  campaign  committees  and  outside  groups  when  the 
purpose of such coordination was to finance issue advocacy. 
Eventually this issue reached the Wisconsin Supreme Court, 
which upheld Judge Peterson’s decision on July 16, 2015. The 
court  ordered  that  the  John  Doe  proceedings  be  closed  and 
6                                                      No. 17‐1790 

that the defendants “return all property seized in the investi‐
gation … and permanently destroy all copies of information 
and other materials obtained through the investigation.” 
    On December 2, 2015, the Wisconsin Supreme Court refor‐
mulated the portion of its ruling pertaining to the disposition 
of the seized materials. The modified order required Schmitz 
to retrieve all original documents relating to the John Doe pro‐
ceeding  and  file  them  with  the  Clerk  of  the  Wisconsin  Su‐
preme  Court.  All  other  copies  had  to  be  destroyed,  but  the 
copies on file with the Clerk would remain “in the event that 
the investigation would be allowed to proceed at some future 
date” or “for use in related civil proceedings … .” The court 
ordered  that  this  file‐and‐destroy  process  be  completed  by 
November 2, 2016. 
                                 C 
    MacIver filed the present action on August 1, 2016, on be‐
half  of  a  putative  class  of  plaintiffs  whose  information  was 
seized in the John Doe proceeding. MacIver alleges that the 
defendants “sought, obtained, and executed” search warrants 
for electronic communications without notice in violation of 
the SCA. Under MacIver’s theory, the John Doe proceeding that 
issued the search warrants was not a “court of competent ju‐
risdiction” under the SCA, thus making the lack of notice a 
statutory violation. In addition to damages, MacIver seeks de‐
claratory relief and an injunction (1) prohibiting the defend‐
ants from obtaining any new records or disclosing the records 
they have, and (2) requiring the defendants to provide Mac‐
Iver with copies of all seized records.  
No. 17‐1790                                                        7

    In fact, the defendants have represented to this court that 
they do not have custody of any of the documents. The Wis‐
consin Supreme Court has the originals under seal, and the 
district court has copies, also under seal and out of their con‐
trol. The latter documents were delivered to the district court 
because  the defendants  had  worried that  the  Wisconsin  Su‐
preme  Court’s  file‐and‐destroy  order  would  hamper  their 
ability  to  defend  themselves.  The  district  court  allowed  the 
defendants  to  file  copies  of  the  documents  under  seal  until 
further order or its closure of the case. 
    MacIver later moved for a preliminary injunction, asking 
for relief along the same lines of its requested permanent in‐
junction. While MacIver’s  motion was pending, the defend‐
ants moved to dismiss. The district court granted the defend‐
ants’ motions. It ruled that MacIver had failed to state a claim 
because the search warrants complied with the SCA, and in 
the  alternative,  that  the  defendants  were  protected  by  the 
SCA’s good faith defense and qualified or prosecutorial im‐
munity. The court denied MacIver’s motion for a preliminary 
injunction and return of the seized materials. This appeal fol‐
lowed. 
                                 II 
    This case turns on the interpretation of the SCA, which is 
contained within the Electronic Communications Privacy Act 
(“ECPA”). The ECPA has three titles, two of which are rele‐
vant to this appeal. Title I, often referred to as the “Wiretap 
Act,” prohibits the unauthorized, nonconsensual interception 
of “wire, oral, or electronic communications” by government 
agencies  and private parties. See  18 U.S.C. §§  2510–22. Title 
II—the SCA—governs the privacy of stored internet commu‐
nications. See id. §§ 2701–12. 
8                                                      No. 17‐1790 

                                 A 
     The SCA places limits on both the government’s ability to 
compel  disclosure  of  electronic  information  and  on  internet 
service providers’ ability voluntarily to disclose information 
to the government. The present litigation focuses solely on the 
compelled  disclosure  of  electronic  information.  The  SCA’s 
provisions on this topic are complex, but for present purposes 
it is enough to say that a search warrant is required under cer‐
tain circumstances, see id. § 2703, and that a warrant was nec‐
essary for the searches in our case.  
    The question is thus whether the challenged search war‐
rants were valid for purposes of the SCA. To comply with the 
statute, a warrant must be issued “using the procedures de‐
scribed in the Federal Rules of Criminal Procedure (or, in the 
case of a State court, issued using State warrant procedures) 
by a court of competent jurisdiction.” See id. § 2703(a), (b)(1)(A) 
(emphasis added). The statute specifies what kind of court it 
has in mind, as follows:  
     (3)  the  term  “court  of  competent  jurisdiction”  in‐
     cludes— 
        (A) any district court of the United States (includ‐
        ing  a  magistrate  judge  of  such  a  court)  or  any 
        United States court of appeals that— 
               (i) has jurisdiction over the offense being in‐
               vestigated; 
               (ii) is in or for a district in which the provider 
               of  a  wire  or  electronic  communication  ser‐
               vice is located or in which the wire or elec‐
               tronic communications, records, or other in‐
               formation are stored; or 
No. 17‐1790                                                          9

               (iii) is  acting on a request for foreign  assis‐
               tance pursuant to section 3512 of this title; or 
       (B) a court of general criminal jurisdiction of a State 
       authorized by the law of that State to issue search 
       warrants[.] 
18 U.S.C. § 2711. MacIver alleges that the warrants issued in 
this case were not issued by a “court of competent jurisdic‐
tion,”  or  even  by  a  “court”  at  all,  rendering  the  underlying 
searches unlawful by the terms of the SCA.  
    The  SCA  does  not  require  perfection  from  the  officials 
who implement it. Instead, it provides that “good faith reli‐
ance on … a court warrant or order … is a complete defense 
to any civil or criminal action brought under this chapter or 
any  other  law.”  Id.  § 2707(e)(1).  We  have  addressed  sec‐
tion 2707(e)  only  once  before,  in  McCready  v.  eBay,  Inc.,  453 
F.3d 882 (7th Cir. 2006). There we noted that “[g]ood faith re‐
liance on a subpoena is a complete defense to actions brought 
under the ECPA and SCA.” Id. at 892. We applied an objective 
test, noting that nothing in the subpoena at issue gave “any 
indication of irregularity sufficient to put [the defendant] on 
notice that the subpoena was ‘phony.’” Id. 
                                  B 
    In order to decide whether the defendants were entitled to 
the good‐faith defense under the SCA, we must dip a bit into 
the merits of each side’s arguments. We first outline MacIver’s 
position, and then that of the defendants. If the statute can be 
read  objectively  to  support  the  actions  the  defendants  took, 
then  they  are  entitled  to  the  defense,  even if  other  readings 
are also possible.  
10                                                        No. 17‐1790 

                                   1 
    MacIver  opens  with  an  important  concession:  it  admits 
that the search warrants issued by Judge Kluka were valid as 
a matter of Wisconsin law. See Cummings, 199 Wis. 2d at 738 
(holding that “a John Doe judge … enjoys those powers that 
are  conferred  to  all  judges  by  statute”);  Wis.  Stat.  § 968.375 
(2010), amended by 2013 Wis. Act 167 (eff. Mar. 29, 2014). Mac‐
Iver  must  therefore  show  why  state‐law  compliance  is  not 
good enough for the SCA. 
    In  undertaking  this  task,  it  starts  by  looking  back  to  the 
ECPA, the SCA’s parent statute. The ECPA, MacIver says, dis‐
tinguishes  in  a  number  of  places  between  a  “court”  and  a 
“judge.” Title I of the ECPA (known as the Wiretap Act) au‐
thorizes a “State court judge of competent jurisdiction” to is‐
sue  an  order  “authorizing  or  approving  the  interception  of 
wire, oral, or electronic communications,” 18 U.S.C. § 2516(2) 
(emphasis added). The Wiretap Act further defines a “Judge 
of competent jurisdiction” to include “a judge of any court of 
general criminal jurisdiction of a State who is authorized by a 
statute of that State to enter orders authorizing interceptions 
of wire, oral, or electronic communications.” Id. § 2510(9)(b) 
(emphasis added). In contrast, in the SCA, which is Title II of 
the  ECPA,  the  statute  uses  the  term  “court.”  The  SCA  thus 
empowers  a  “court  of  competent  jurisdiction”  to  do  certain 
things, 18 U.S.C. § 2703(a), (b)(1)(A) (emphasis added). Mac‐
Iver deduces from the different choice of terms in the Wiretap 
Act and the SCA the conclusion that Congress meant to dif‐
ferentiate between “courts” and “judges.”  
    This is a reasonable argument. “[I]t is a general principle 
of statutory construction that when ‘Congress includes par‐
No. 17‐1790                                                        11

ticular language in one section of a statute but omits it in an‐
other  section  of  the  same  Act,  it  is  generally  presumed  that 
Congress acts intentionally and purposely in the disparate in‐
clusion  or  exclusion.’”  Barnhart  v.  Sigmon  Coal  Co.,  534  U.S. 
438, 452 (2002) (quoting Russello v. United States, 464 U.S. 16, 
23 (1983)). As applied to our case, MacIver says this principle 
requires the conclusion that Congress has excluded for SCA 
purposes  some  warrants  that  are  admittedly  lawful  under 
state law. 
    MacIver also points to some parts of Wisconsin law that 
buttress its position. The John Doe statute in effect at the time 
of the defendants’ investigation also distinguished between a 
“judge” and a “court.” For example, the statute dictated that 
a “judge” would convene an investigation and subpoena and 
examine  witnesses,  Wis.  Stat.  § 968.26(1)  (2009),  amended  by 
2015 Wis. Act 64 (eff. Oct. 25, 2015), and that the extent of such 
an  examination  was  within  the  “judge’s”  discretion.  Id. 
§ 968.26(3). In contrast, only a “court” could compel a person 
to testify or produce evidence. Id. Wisconsin courts have also 
repeatedly noted this distinction. See, e.g., In re John Doe Pro‐
ceeding, 260 Wis. 2d 653, 685 n.15 (2003) (“A John Doe judge 
does not, however, enjoy the statutory powers of a court.”); 
State v. Washington, 83 Wis. 2d 808, 828 (1978) (“A John Doe 
judge is not the equivalent of a court, and a John Doe proceed‐
ing is not a proceeding in a court of record.”); State v. Schober, 
167  Wis.  2d  371,  379–80  (Ct.  App.  1992)  (citations  omitted) 
(“[T]he John Doe tribunal is not acting as a ‘court,’ but as a 
‘judge.’ There is an express distinction between a judge and a 
court. An order issued by a judge in a John Doe proceeding is 
not  a  judgment  or  order  of  a  circuit  court.”);  Gavcus  v. 
Maroney,  127  Wis.  2d  69,  70  (Ct.  App.  1985)  (“A  [John  Doe] 
proceeding is not a court proceeding.”).  
12                                                       No. 17‐1790 

    Finally,  MacIver  argues  that  the  John  Doe  proceeding 
must be “a court of general criminal jurisdiction” to satisfy the 
SCA. See 18 U.S.C. § 2711(3)(B). We find it hard to equate a 
John Doe proceeding with either a court or a judge, but we 
take  MacIver  to  mean  that  each  John  Doe  proceeding  must 
exercise general criminal jurisdiction for its warrants to com‐
ply with the SCA. If this is the requirement, it plainly is not 
met. Wisconsin strictly limits the scope of a John Doe proceed‐
ing  “to  the  subject  matter  of  the  complaint  upon  which  the 
John Doe is commenced.” Washington, 83 Wis. 2d at 822. “The 
John Doe judge has no authority to ferret out crime wherever 
he or she thinks it might exist,” but instead must “act with a 
view toward issuing a complaint or determining that no crime 
has occurred.” Id. at 822–23. The Wisconsin courts deem this 
jurisdictional restraint “crucial to the fair administration of a 
John Doe proceeding,” because “[w]ithout it, John Doe pro‐
ceedings could easily devolve into judicially sanctioned gen‐
eral warrants.”  Peterson, 363 Wis. 2d at 72.  Nonetheless,  the 
fact that each John Doe proceeding does not exercise general 
criminal jurisdiction is not the end of the matter,  because the 
definition  of  “court  of  competent  jurisdiction”  in  section 
2711(3)(B) uses the word “includes” before giving examples. 
18 U.S.C. § 2711(3). The defendants argue that “includes” im‐
plies  “‘comprehends’  or  ‘embraces,’”  Helvering  v.  Morgan’s, 
Inc., 293 U.S. 121, 125 (1934), thus making the list of “compe‐
tent”  courts  provided  in  section 2711(3)  illustrative  rather 
than  exhaustive.  See  In  re  Krehl,  86  F.3d  737,  741  (7th  Cir. 
1996).  But  “the  term  ‘includes’  may  sometimes  be  taken  as 
synonymous  with  ‘means,’”  Helvering,  293  U.S.  at  125.  Per‐
haps this is enough to render section 2711 amenable to a read‐
ing under which the SCA requires a warrant to be issued by a 
“court of general criminal jurisdiction,” not by a judge acting 
No. 17‐1790                                                        13

within her authority to conduct an ancillary proceeding such 
as the John Doe investigation.  
                                  2 
    While MacIver’s arguments therefore must be taken seri‐
ously,  so  must  those  of  the  defendants,  who  offer  a  tenable 
response to MacIver’s position. Defendants contend that the 
SCA does not contemplate a hard distinction between “judge” 
and “court.” Instead, it requires only a search warrant that is 
valid under state law. Comparisons to the Wiretap Act, they 
argue, are misplaced. First, the Wiretap Act calls for “a ‘super’ 
search warrant rather than the usual warrant required by the 
SCA.”  Orin  S.  Kerr,  A  User’s  Guide  to  the Stored  Communica‐
tions  Act,  and  A  Legislator’s  Guide  to  Amending  It,  72  GEO. 
WASH.  L.  REV.  1208,  1232  (2004).  It  uses  the  term  “judge  of 
competent jurisdiction” as part of a statutory scheme that in‐
cludes extensive descriptions of additional findings necessary 
to support a wiretap warrant. 18 U.S.C. § 2518. The defend‐
ants also point out that in the case of federal courts, the term 
“court  of  competent  jurisdiction”  is  defined  to  include  “a 
magistrate  judge  of  such  a  court.”  18  U.S.C.  § 2711(3)(A). 
Viewed in this light, they say, the phrase “court of competent 
jurisdiction” is a simple shorthand to ensure that warrants are 
issued through a judicial proceeding that is itself valid under 
state law, not through some ad hoc administrative process.  
    From this perspective, they continue, it just confuses the 
analysis to say that a John Doe judge is not a court. Of course 
not—judges often exercise the power of the court (especially 
at the trial level, where only one judge sits), but that does not 
mean that they are themselves a court. (We are long past the 
era of “l’État c’est Moi.”) Courts in the abstract do not issue 
warrants;  the  judges  presiding  over  the  particular  criminal 
14                                                     No. 17‐1790 

cases do so. In the federal system, Federal Rule of Criminal 
Procedure 41(b) authorizes a magistrate judge or a judge of a 
state court of record to issue search warrants. As noted above, 
no one disputes that Wisconsin law authorized Judge Kluka 
to  issue  the  warrants  at  issue  here.  Wis.  Stat.  § 968.375(4) 
(2010), amended by 2013 Wis. Act 167 (eff. Mar. 29, 2014) (“a 
judge may issue a warrant requiring a person who provides 
electronic  communication  service  or  remote  computing  ser‐
vice to disclose within a reasonable time that is established in 
the warrant any of the following [items]”). In both the state 
systems and the federal system, there is a distinction between 
the investigatory phase of a proceeding and the adjudicative 
phase. Federal grand juries, for example, are convened only 
when “the court” so orders, and they operate under the su‐
pervision of the district court. See FED.  R.  CRIM.  P. 6. Yet no 
one  would  say  that  the  district  court  judge  assigned  to  the 
case cannot, for instance, rule on a motion to disclose certain 
grand jury materials under Rule 6(e)(3)(E) because the judge 
somehow is not “the court.”  
    Viewed through this lens, all Congress was doing in the 
SCA (a different statute, enacted at a different time from the 
Wiretap  Act)  was  recognizing  that  the  judge  exercising  the 
power of the court must be authorized by state law to wield 
that particular power. Rather than delve into the law of all 50 
states, Congress used the short‐hand term “court of compe‐
tent jurisdiction.” The fact that the Wiretap Act uses the word 
“judge”  does  not  mean  that  state  courts  for  SCA  purposes 
have an extra burden to show why a given “judge” is acting 
for  a  particular  “court.”  In  fact,  Wisconsin  has  provided  an 
assurance that the John Doe judges are doing exactly that. It 
did so when it amended the statute after the decision in State 
ex rel. Jackson v. Coffey, 18 Wis. 2d 529 (1963), to eliminate the 
No. 17‐1790                                                         15

possibility  that  John  Doe  powers  would  be  exercised  by  a 
magistrate. Id. at 534–35. See also State ex rel. Newspapers, Inc. 
v. Cir. Ct. for Milwaukee Cnty., 65 Wis. 2d 66, 70–71 (1974) (rec‐
ognizing the amendment). Although it is true that a John Doe 
judge does not exercise all powers of the court, nothing in the 
SCA says that this is necessary. The key question is whether 
state  law  confers  on  the  John  Doe  judge  the  power  to  issue 
search  warrants.  As  MacIver  concedes,  the  answer  to  that 
question is yes. 
     The defendants also push back against MacIver’s accusa‐
tion that the John Doe judge is some sort of free‐floating agent 
unconstrained by any external authority. That is not the case. 
The John Doe judge here was appointed by the chief judge of 
the Milwaukee County Circuit Court (with the concurrence of 
the state’s chief justice). The Wisconsin Supreme Court held 
in In re John Doe Proceeding that the John Doe judge’s decisions 
are “subject to review pursuant to a petition for a supervisory 
writ,”  260  Wis.  2d  at  680,  even  though  they  cannot  be  re‐
viewed on direct appeal. This parallels the way in which one 
would obtain review of a matter arising before a grand jury. 
Typically such an issue would not qualify for a direct appeal, 
but  in  extraordinary  circumstances  a  writ  of  mandamus 
would  be  proper.  See  United  States  v.  Sinovel  Wind  Grp.  Co., 
Ltd., 794 F.3d 787, 790–94 (7th Cir. 2015). The John Doe judge 
is  appointed  to  exercise  the  powers  of  the  circuit  court  that 
asked  for  the  appointment.  At  the  time,  the  statute  did  not 
prohibit “reserve” judges from serving as a John Doe judge, 
and so the fact that Judges Kluka and Peterson may have had 
that status is immaterial. Just as senior judges in the federal 
system exercise all powers of a judge of their court, reserve 
judges  in  Wisconsin  are  entitled  either  to  perform  specified 
duties, Wis. Stat. § 753.075(1)(b), or, if they have “permanent” 
16                                                      No. 17‐1790 

reserve  status,  the  “same  duties  as  other  judges.”  Id. 
§ 753.075(1)(a). Issuing a warrant is one of those powers. And 
a John Doe judge’s power to issue a search warrant flows not 
from her appointment as a John Doe judge or from Wis. Stat. 
§ 968.26, which at the time made no mention of search war‐
rants, but from “those powers that are conferred to all judges 
by statute.” State v. Cummings, 199 Wis. 2d at 738.  
    The  defendants  end  with  the  observation  that  the  John 
Doe statute in effect at the time of the investigation of Mac‐
Iver’s activities authorized the Chief Justice of Wisconsin to 
confer the power to supervise the investigation on any state‐
court  judge  authorized  to  sit  on  a  Wisconsin  Circuit  Court. 
The Chief Justice exercised that power when she authorized 
first Judge Kluka and then Judge Peterson to oversee the John 
Doe  investigation.  Pursuant  to  those  authorizations,  they 
were acting in their official capacity as judges of the Milwau‐
kee County Circuit Court. Thus, the defendants conclude, the 
judges’ actions fell within the scope contemplated by the SCA. 
Naturally the judges personally were not “court[s] of general 
criminal jurisdiction,” but they were authorized to, and did, 
exercise the powers of such a court. 
   As this brief discussion shows, both positions have some 
merit. That is the backdrop against which we must assess the 
availability of the statutory good‐faith defense, to which we 
now turn. 
                                 III 
   MacIver  begins  with  a  procedural  challenge  to  the  de‐
fense:  it urges that it  is improper to consider an affirmative 
defense  at  the  pleading  stage.  That  is  often  true.  Generally, 
“[a]ffirmative  defenses  do  not  justify  dismissal  under  Rule 
No. 17‐1790                                                        17

12(b)(6).” Doe v. GTE Corp., 347 F.3d 655, 657 (7th Cir. 2003). 
Nevertheless, a plaintiff may “plead[] itself out of court” by 
“admit[ting] all the ingredients of an impenetrable defense” 
in  a  complaint.  Xechem,  Inc.  v.  Bristol‐Myers  Squibb  Co.,  372 
F.3d 899, 901 (7th Cir. 2004). Here, MacIver’s Amended Com‐
plaint explicitly states that it “does not challenge the basis or 
even the scope” of the underlying John Doe proceeding, in‐
cluding the search warrants issued by Judge Kluka. MacIver 
asserts  only  that  such  warrants  were  improperly  executed 
without notice to MacIver because a John Doe proceeding is 
not  a  “court  of  competent  jurisdiction”  under  the  SCA.  Be‐
cause MacIver’s challenge rests purely on legal interpretation, 
we may resolve the good‐faith defense at the motion‐to‐dis‐
miss stage, as we have done before. See McCready, 453 F.3d at 
891–92. 
    It cannot be the case that the good‐faith defense is availa‐
ble only to those defendants who can show that they are enti‐
tled to judgment on the merits. The whole idea of such a de‐
fense  rests  on  the  idea  that  the  investigating  agents  might 
make a mistake, but that they should not be liable if they can 
show that  they proceeded in good  faith. The  same thinking 
lies  behind  the  Supreme  Court’s  decision  in  United  States  v. 
Leon,  468  U.S.  897  (1984),  in  which  the  Court  held  that  the 
Fourth Amendment’s exclusionary rule should not be applied 
to  bar  evidence  obtained  in  good  faith  by  officers  acting  in 
reasonable reliance on a warrant. The Court used an objective 
standard of reasonableness, id. at 922–23, and we think that 
the same approach is proper here.  
   From  that  perspective,  we  conclude  that  the  defendants 
behaved in an objectively reasonable manner when they fol‐
lowed the prescribed procedures of the John Doe proceeding, 
18                                                      No. 17‐1790 

sought warrants from state circuit judges who had been duly 
appointed  to  preside  over  the  proceeding,  and  conducted 
their investigation into possible violations of the state’s elec‐
tion laws. The fact that the legal ground shifted under them 
during a period of considerable upheaval in election law, see 
McCutcheon v. Fed. Election Comm’n, 134 S. Ct. 1434 (2014) (in‐
validating statutory aggregate limits on how much money a 
donor may contribute to political candidates), and Wisconsin 
Right To Life, Inc. v. Barland, 751 F.3d 804 (7th Cir. 2014) (strik‐
ing down state laws that banned corporations from making 
certain  contributions  and  addressing  independent  political 
messages), is neither here nor there. The prosecutors had no 
way  of  predicting  these  changes  in  state  law  and  cannot  be 
found to have been acting in bad faith because the legal land‐
scape  later  changed.  We  note  as  well  that  the  system  ulti‐
mately  vindicated  MacIver’s  position:  Judge  Peterson 
quashed  the  subpoenas,  the  Wisconsin  Supreme  Court  af‐
firmed  him, and the  investigation  was shut down. Prosecu‐
tors should not be vulnerable to lawsuits every time they lose 
in court. 
                                 IV 
    In  addition  to  raising  their  statutory  good‐faith  defense, 
the defendants have argued that they are entitled to qualified 
immunity. “Qualified immunity shields federal and state of‐
ficials  from  money  damages  unless  a  plaintiff  pleads  facts 
showing (1) that the official violated a statutory or constitu‐
tional right, and (2) that the right was ‘clearly established’ at 
the  time  of  the  challenged  conduct.”  Ashcroft  v.  al‐Kidd,  563 
U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 
818 (1982)). Because of the “dearth of case law interpreting the 
SCA’s ‘court of competent jurisdiction’ language,” the district 
No. 17‐1790                                                         19

court thought that qualified immunity was also available for 
them.  There is no serious dispute  that MacIver’s  interpreta‐
tion of the SCA was not “clearly established” at the time de‐
fendants’ warrants were issued.  
    MacIver  responds  that  as  a  matter  of  law,  qualified  im‐
munity  does  not  apply  to  statutory  claims  arising  from  the 
SCA. That is  not,  however, the direction  in  which our  deci‐
sions have gone in cases under the Wiretap Act. We have con‐
sistently recognized qualified immunity for alleged Wiretap 
Act  violations.  See  Narducci  v.  Moore,  572  F.3d  313,  323  (7th 
Cir. 2009); Davis v. Zirkelbach, 149 F.3d 614, 618 (7th Cir. 1998). 
The Sixth and Eleventh Circuits agree. See Blake v. Wright, 179 
F.3d 1003, 1012 (6th Cir. 1999); Tapley v. Collins, 211 F.3d 1210, 
1216  (11th  Cir.  2000).  MacIver  relies  heavily  upon  the  D.C. 
Circuit’s  decision  in  Berry  v.  Funk,  146  F.3d  1003  (D.C.  Cir. 
1998), which went the other way and held that qualified im‐
munity did not apply to the Wiretap Act. Id. at 1013–14. We 
see  no  persuasive  reason,  however,  to  distinguish  the  SCA 
from the Wiretap Act or to depart from circuit precedent. To 
the  extent  it  makes  any  difference  (and  that  is  unclear),  we 
hold that qualified immunity is available to SCA defendants 
in general, and these defendants in particular. 
                                  V 
    Finally, we turn to two residual issues: MacIver’s request 
for  injunctive  relief  and  its  motion  under  Federal  Rule  of 
Criminal Procedure 41(g). MacIver seeks two kinds of equita‐
ble relief: (1) an injunction barring the defendants from seiz‐
ing records in the future or publicly disclosing records they 
have obtained, and (2) an order requiring the defendants con‐
fidentially to provide MacIver (and putative class members) 
20                                                       No. 17‐1790 

with copies of seized materials. Neither of these requests has 
any merit at this point.  
    As to MacIver’s first request for an injunction to prevent 
future searches and seizures, “[w]e cannot reach the merits of 
[MacIver’s]  claim  for  prospective  relief  if  ‘the  possibility  of 
any  future  injury  [is]  too  remote.’”  Capeheart  v.  Terrell,  695 
F.3d  681,  684  (7th  Cir.  2012)  (second  alteration  in  original) 
(quoting Piggee v. Carl Sandburg College, 464 F.3d 667, 673 (7th 
Cir.  2006)).  Although  MacIver’s  Amended  Complaint  is  re‐
plete with allegations of past wrongs, it fails to allege a “real 
and immediate threat” of future prosecution and seizures suf‐
ficient to issue injunctive relief. See O’Shea v. Littleton, 414 U.S. 
488,  496  (1974).  Indeed,  it  does  the  opposite,  insofar  as  it 
acknowledges that (1) the Board was dissolved; (2) the John 
Doe proceedings relevant to this lawsuit were closed; (3) the 
Wisconsin Supreme Court repudiated the legal theory under‐
lying defendants’ investigation; and (4) the John Doe statute 
was amended.  
    Our previous decision in O’Keefe v. Chisholm, 769 F.3d 936 
(7th Cir. 2014), resolves MacIver’s second request, for produc‐
tion  of the materials seized in the past. “The state court en‐
tered  a  comprehensive  order  regulating  disclosure  of  docu‐
ments in the John Doe proceeding. … Wisconsin’s judiciary 
must decide whether particular documents gathered in the in‐
vestigation should be disclosed.” Id. at 943. There is no basis 
to enjoin the defendants when the Wisconsin Supreme Court 
has already ordered exactly what they want. 
     The district court denied MacIver’s effort to obtain the re‐
turn of its property using Federal Rule of Criminal Procedure 
41(g). Recall that the district court permitted the defendants 
to  file  copies  of  electronic  materials  obtained  by  John  Doe 
No. 17‐1790                                                          21

search warrants with the Clerk of the Western District of Wis‐
consin, and that those copies are under seal and unavailable 
to  anyone  without  the  court’s  permission.  We  approved  a 
similar arrangement in Archer v. Chisholm, 870 F.3d 603, 621 
(7th Cir. 2017). Rule 41(g) motions are independent equitable 
actions,  at  least  for  evidence  seized  by  federal  officials,  see 
United States v. Sims, 376 F.3d 705, 707–08 (7th Cir. 2004), but 
it is not the proper tool here. The Wisconsin Supreme Court 
controls  these  materials.  If  MacIver  would  like  copies  of  its 
documents, it must take its request to the Wisconsin Supreme 
Court.  
                                 * * * 
   Because all defendants are entitled to the SCA’s good‐faith 
defense and qualified immunity, we AFFIRM the judgment of 
the district court.